DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 3-5, 8-10, 12-13, 15, 23, 25-26, 28, 30-66, and 74-79 have been previously cancelled. Therefore, claims 1-2, 6-7, 11, 14, 16-22, 24, 27, 29, 67-73 and 80 are still pending in this application. 
Response to Arguments/Amendment
Applicant’s argument/remarks, on page 11, with respect to objections to the specification and clams have been fully considered and are persuasive. Therefore, objections to the specification and claims have been withdrawn due to amendments to it. Applicant amendments to the specification and claims overcame the objections.
Applicant’s arguments with respect to the claims with respect to rejections under 35 USC and 112(a) and 112(b) are persuasive. Therefore, the rejections are withdrawn.  The amendments/cancellation of the rejected claims overcomes the rejections under 112.  
Applicant’s arguments with respect to the claims with respect to rejections under 35 USC 103(a) are not persuasive. However, the rejections have been withdrawn since the claims were broadened and the grounds of rejections have been changed and which were necessitated by the amendments.  
	On pages 12-13, the Applicant argues that:
 “Applicant submits that neither the cited portions of Slupik, nor the cited portions of Stem, either singly or in combination, teach or suggest the subject matter recited in currently amended independent claim 1. Accordingly, Applicant submits that claim 1 is These arguments are not persuasive. 	
Slupik clearly teaches each of the limitations of the claims subject matter of claim 1 as clearly pointed out or recited in the rejection below.   Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference(s). Since the Applicant has not identified any particular difference or limitation between the claimed subject matter and the prior art of record, the Examiner points out support for each limitation in the rejection(s) below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 17 recites the limitation "the mobile device having a highest priority" in line 4, “the first mobile device to enter the single space”, lines 4-5, and “the mobile device ” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 80 recites the limitation "the mobile device having a highest priority" in line 4, “the first mobile device to enter the single space”, in lines 4-5, and “the mobile device closest to an established location within the space” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11, 21-22, 24 and 67-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slupik (US 20140235265).
 	As per claim 1, Slupik teaches a load control system for controlling an electrical load, the load control system (see Fig. 1 control system 200 to control load controlled devices 111-113, 121-124, and 131-133, which include electrical loads) comprising:
	a mobile device configured to store occupant control parameters (see [0041] “the remote-control receiver of the target/load receives commands/control parameters from mobile station 201 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off, activating a feature on the target, etc.; also, see Fig. 4B-C and see [0074] control parameter/commands stored in mobile device 201 are sent from the mobile device to the loads/targets as shown in the GUI of Figs. 4B-C; also, see [0085]; thus, the commands/control parameter are sent when/after the mobile device received the identifier of the beacon and the target devices are identified based on the location of the mobile device and a list of target devices is generated dynamically based on the location) and to wirelessly receive beacon signals from a beacon transmitting device (see Fig. 1 mobile device 201 receives beacon signals from beacon devices 203i; also, see Fig. 5 step 503 receive signal from beacon devices; also, see [0052] “a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-I”, also, see  [0053] “use other RF-based technology for location-beacon device 203-i, such as Bluetooth),  said beacon signals comprising a unique identifier identifying a location of the beacon transmitting device (see [0052] “The location-beacon device 203-i also comprises a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-i”; see Fig. 5 step 501, and 507 and [0079] “When the identity of the transmitting location-beacon device 203-i maps to a particular geographic area according to the mapping of operation 501, mobile station 201 stores the mapped-to geographic area for subsequent use as described in further detail below; also, see 0076 “mobile station 201 additionally maps the unique identifier of each location-beacon device 203-i and/or of each remote-controlled target T-i to a geographic area where each is installed.  The geographic area is illustratively a room, and could also be a floor of a structure, another indicator (e.g., back door), etc.,; thus, the beacon signal includes an identifier/identity that indicates a location/room for the mobile device, the loads/beacon devices which are Bluetooth enabled), the mobile device further configured to wirelessly transmit the unique identifier (see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets in the geographic area where mobile station 201 is estimated to be currently located”; also, see [0088] “wherein mobile station 201 gathers beacon signals from location-beacon devices 203 and transmits the gathered "raw data" to controller 250”; also, see Fig. 9 and [0129-0132] “mobile station 201 optionally transmits to controller 250 one or more of: the estimated current location of mobile station 201, [0132] the estimated current geographic area occupied by mobile station 201, [0133] the estimated distance between mobile station 201 and each location-beacon device 203 in system 200) and the occupant control parameters to a system controller (see [0041] “the remote-control receiver of the target/load receives commands/control parameters from mobile station 201 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off, activating a feature on the target, etc.; also, see Fig. 4B-C and see [0074] control parameter/commands stored in mobile device 201 are sent from the mobile device to the loads/targets as shown in the GUI of Figs. 4B-C; also, see [0085]; the control parameters are sent in the command/instruction),
	wherein the occupant control parameters comprise one or more of the following: 
 	preset settings for the electrical load, biometric data for the occupant measured by the mobile device, user input data received by the mobile device, and an environmental characteristic measured by the mobile device (see Fig. 4B-C and see [0074] control parameter/commands stored in mobile device 201 are sent from the mobile device to the loads/targets as shown in the GUI of Figs. 4B-C “For example, when the mobile user taps the "Desk Lamp" icon on user interface 422, the proximity-control logic causes a remote-control command to issue that powers on the desk lamp, thus enabling one-touch remote control that is based on the proximity-control logic”, thus, the control parameter is at least a user input at the mobile device );
	a system controller configured to (see Fig. 2A system controller 250  ):
	receive the unique identifier from the mobile device (see Fig. 2A system controller 250 and see [00009] and [0048]; also, see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets/associated loads in the geographic area where mobile station 201 is estimated to be currently located”), 
 	determine that the mobile device is near the electrical load based on the unique identifier (see Fig. 2A system controller 250 and see [0009] and [0048]; also, see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets/associated loads in the geographic area where mobile station 201 is estimated to be currently located”, thus, the system controllers determines the mobile location is near the loads; also, see [0047] the system detects that the mobile device is near some loads and presents location based content to control only the loads near the mobile device),
 	receive the occupant control parameters from the mobile device (see Fig. 2A and see [0047] “In contrast to FIG. 2A showing mobile station located in room 2, the present figure depicts mobile station 201 currently occupying room 1.  Consequently, mobile station 201 presents to the user only those target identifiers that are in relevant proximity.  Here, the targets that are in relevant proximity are lamp 111, window shade 112, and ceiling light 113…”; also, see [0048] and [0085] “At operation 517, mobile station 201 remote-controls a remote-controlled target that is displayed on the user interface presented to the user on display 202; Thus, based on the tailored choices presented to the user of mobile station 201 in operation 511, the mobile user chooses a remote-controlled target and activates a remote-control command illustratively via mobile station 201; mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”),
 	determine a command to control the electrical load according to the occupant control parameters, and transmit a message to a load control device including the command to control the electrical load (see [0047-0048] and [0085] “the mobile user chooses a remote-controlled target and activates a remote-control command illustratively via mobile station 201; mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”; see Fig. 2a and [0039] load control device(s)/remote controlled targets 111, 122, 123, 124, 132, and 133); and
	the load control device configured toPage 3 of 15DOCKET NO.:LUTR_14-22603-P2PATENT Application No.: 14/832,798receive the message including the command from the system controller (see [0048] “controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile station 201, e.g., composition of the proximity list, geographic area that mobile station 201 currently occupies, etc. Thus, controller 250 telecommunicates bi-directionally with mobile station 201, and is capable of both acting directly on received information (e.g., remote-controlling one or more targets), and acting indirectly by instructing mobile station to take action(s)”; also, see [0085] “see [0085] “At operation 517, mobile station 201 remote-controls a remote-controlled target that is displayed on the user interface presented to the user on display 202; the remote-control operation is performed directly from mobile station 201 and/or via controller 250 (as enabled and described in further detail in operation 909). mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”; also, see [0041] “the remote-control receiver of the target/load receives commands/control parameters from mobile station 201 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off, activating a feature on the target, etc.; also, see Fig. 4B-C and see [0074] control parameter/commands stored in mobile device 201 are sent from the mobile device to the loads/targets as shown in the GUI of Figs. 4B-C when the button are  actuated; also, see [0071] tapping/actuating a button/icon); and
	control a level at which the electrical load is controlled in response to the command (see Fig. 2A load control devices 111-113, 121-124, and 131-133, which include electrical loads; also, see [0003] “The remote-control receiver receives commands from remote-control unit 101 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off” also, see [0041] “the remote-control receiver of the target/load receives commands/control parameters from mobile station 201 or 250 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off, activating a feature on the target, etc”, dimming lights, power off, and power on loads clearly teaches controlling a level of the load).
 	As per claim 2, Slupik teaches the load control system of claim 1, Slupik further teaches wherein the system controller is further configured to determine the command to control the electrical load according to the location of the mobile device and the occupant control parameters (see [0047-0048] and [0085] “the mobile user chooses a remote-controlled target and activates a remote-control command illustratively via mobile station 201; mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”; thus, the command is based on the control parameters received from the mobile device and based on the current location of the mobile device; see Fig. 2a and [0039] load control device(s)/remote controlled targets 111, 122, 123, 124, 132, and 133; see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets/associated loads in the geographic area where mobile station 201 is estimated to be currently located”, thus, the controller 250 determines the command to specific loads based on the location of the mobile device; also, see Fig. 9 step 907 location of mobile device is transmitted to controller 250, and step 909 indicates that controller 250 determines commands based on the location, see [0129 and 0131-0132]; also, see [0085]).
  	As per claim 6, Slupik teaches the load control system of claim 1, Slupik further teaches wherein the load control device comprises the beacon transmitting device (see Fig. 2A the beacon device 203-I is connected/affixed to the load control device; also, see [0043] “the location-beacon device 203-i is physically affixed to the remote-controlled target. The location-beacon device 203-i is built into the remote-controlled target”).  
As per claim 7, Slupik teaches the load control system of claim 6, Slupik further teaches wherein the load control device comprises a wall-mounted dimmer switch (see Fig. 2A dimmer switch 132).
 	As per claim 11, Slupik-Stern teaches the load control system of claim 1, Slupik further teaches wherein the electrical load comprises the beacon transmitting device (see Fig. 2A the beacon device 203-I is connected/affixed to the load control device; also, see [0043] “the location-beacon device 203-i is physically affixed to the remote-controlled target. The location-beacon device 203-i is built into the remote-controlled target… In some embodiments, the location-beacon device 203-i is built into the remote-controlled target, T-i, such as, for example, being built into a lamp or light bulb, etc.”).
	As per claim 21, Slupik teaches the load control system of claim 1, Slupik further teaches wherein the system controller is configured to transmit a location-based control see [0048] “controller 250 transmits to mobile station 201 one or more of: instructions or commands/location based control element directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250”; also, see [0050] “in its turn, controller 250 executes many of the disclosed proximity-control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface, and further, to identify predefined commands to be executed based on a given change in the proximity list, which are then transmitted to mobile station 201”), and the mobile device comprises a visual display (see Fig. 4B user interface 412) and is configured to display the location-based control element on the visual display (see [0050] and see Figs. 4B-C).
  	As per claim 22, Slupik teaches the load control system of claim 21, Slupik further teaches wherein the load control device is configured to control the electrical in response to a selection of the displayed location-based control element (see [0048] “controller 250 transmits to mobile station 201 one or more of: instructions or commands/location based control element directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250”; also, see Figs. 4B-C and see [0074] control parameter/commands stored in mobile device 201 are sent from the mobile device to the loads/targets as shown in the GUI of Figs. 4B-C when the button are  actuated; also, see [0071] tapping/actuating a button; also, see [0085]).
	As per claim 24, Slupik teaches the load control system of claim 1, Slupik further teaches wherein the load control device comprises a lighting control device and the electrical load comprises a lighting load (see Fig. 2A load controlled device is wall switch 123 or dimmer switch 132 which comprises a lighting control device for controlling an electrical load such as a lighting load/bulb), the lighting control device configured for controlling an intensity of the lighting load (see Fig. 2A lamp 11 and dimmer switch 132 control the intensity of a load/light).  

 	As per claim 67, Slupik teaches a load control system for controlling a lighting load in a space of a building occupied by an occupant (see Fig. 1 control system 200 to control load controlled devices 111-113, 121-124, and 131-133, which include lighting loads in a space when a user is present), the load control system comprising:
	a lighting control device configured to control the lighting load (see Fig. 2A dimmer switch controller 132 and lamp controller 111 control a light load);
	a mobile device associated with the occupant configured to store occupant control parameters (see 0041, 0074, 0085) and to wirelessly receive Bluetooth beacon signals from a beacon transmitting device (see Fig. 1 mobile device 201 receives beacon signals from beacon devices 203i; also, see Fig. 5 step 503 receive signal from beacon devices; also, see [0052] “a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-I”, also, see  [0053] “use other RF-based technology for location-beacon device 203-i, such as Bluetooth), said Bluetooth beacon signals comprising a unique identifier identifying a location of the beacon transmitting device (see [0052] “The location-beacon device 203-i also comprises a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-i”; see Fig. 5 step 501, and 507 and [0079] “When the identity of the transmitting location-beacon device 203-i maps to a particular geographic area according to the mapping of operation 501, mobile station 201 stores the mapped-to geographic area for subsequent use as described in further detail below; also, see 0076 “mobile station 201 additionally maps the unique identifier of each location-beacon device 203-i and/or of each remote-controlled target T-i to a geographic area where each is installed.  The geographic area is illustratively a room, and could also be a floor of a structure, another indicator (e.g., back door), etc.,; thus, the beacon signal includes an identifier/identity that indicates a location/room for the mobile device, the loads/beacon devices which are Bluetooth enabled), the mobile device further configured to wirelessly transmit the unique identifier and the occupant control parameters to a system controller (see 0086, [00888], see Fig. 9 and [0129-0133], [0041], [0074] and [0085], also, see claim 1 above for support and further explanation of these cited portions,
	wherein the occupant control parameters comprise one or more of the following: preset settings for the lighting load, biometric data for the occupant measured by the mobile device, user input date received by the mobile device, and an environmental (see Fig. 4B-C and see [0074] control parameter/commands stored in mobile device 201 are sent from the mobile device to the loads/targets as shown in the GUI of Figs. 4B-C “For example, when the mobile user taps the "Desk Lamp" icon on user interface 422, the proximity-control logic causes a remote-control command to issue that powers on the desk lamp, thus enabling one-touch remote control that is based on the proximity-control logic”, thus, the control parameter is at least a user input at the mobile device );
	the a-system controller configured to:
	receive the unique identifier from the mobile device (see Fig. 2A system controller 250 and see [00009] and [0048]; also, see [0086]);
	receive the occupant control parameters from the mobile device (see Fig. 2A and see [0047] “In contrast to FIG. 2A showing mobile station located in room 2, the present figure depicts mobile station 201 currently occupying room 1.  Consequently, mobile station 201 presents to the user only those target identifiers that are in relevant proximity.  Here, the targets that are in relevant proximity are lamp 111, window shade 112, and ceiling light 113…”; also, see [0048] and [0085]);
	determine that the mobile device is near the lighting load (see Fig. 2A system controller 250 and see [0009] and [0048]; also, see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets/associated loads in the geographic area where mobile station 201 is estimated to be currently located”, thus, the system controllers determines the mobile location is near the loads; also, see [0047] the system detects that the mobile device is near some loads and presents location based content to control only the loads near the mobile device),  	determine a command to control the lighting load according to the occupant control parameters and transmit a message to the lighting control device including the command to control the lighting load (see [0047-0048] and [0085] and see Fig. 2a and [0039] load control device(s)/remote controlled targets 111, 122, 123, 124, 132, and 133),
	the lighting control device configured to: 
  Page 8 of 15DOCKET NO.:LUTR_14-22603-P2PATENT Application No.: 14/832,798 Office Action Dated: April 7, 2020  receive the message including the command from the system controller (see [0048] “controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile station 201, e.g., composition of the proximity list, geographic area that mobile station 201 currently occupies, etc. Thus, controller 250 telecommunicates bi-directionally with mobile station 201, and is capable of both acting directly on received information (e.g., remote-controlling one or more targets), and acting indirectly by instructing mobile station to take action(s)”; also, see [0085] “see [0085] “At operation 517, mobile station 201 remote-controls a remote-controlled target that is displayed on the user interface presented to the user on display 202; the remote-control operation is performed directly from mobile station 201 and/or via controller 250 (as enabled and described in further detail in operation 909). mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”; also, see [0041] “the remote-control receiver of the target/load receives commands/control parameters from mobile station 201 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off, activating a feature on the target, etc.; also, see Fig. 4B-C and see [0074] control parameter/commands stored in mobile device 201 are sent from the mobile device to the loads/targets as shown in the GUI of Figs. 4B-C when the button are  actuated; also, see [0071] tapping/actuating a button/icon );
	and control a level at which the lighting load is controlled in response to the command (see Fig. 2A load control devices 111-113, 121-124, and 131-133, which include electrical loads; also, see [0003] “The remote-control receiver receives commands from remote-control unit 101 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off” also, see [0041] “the remote-control receiver of the target/load receives commands/control parameters from mobile station 201 or 250 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off, activating a feature on the target, etc”, dimming lights, power off, and power on loads clearly teaches controlling a level of the load). 
	As per claim 68, Slupik teaches the load control system of claim 67, Slupik further teaches wherein the system controller is further configured to determine the command to control the lighting load according to the location of the mobile device and the occupant control parameters (see [0047-0048] and [0085] and see Fig. 2a and [0039] load control device(s)/remote controlled targets 111, 122, 123, 124, 132, and 133; see [0086]; also, see claim 2 above same rationale applies herein  ).
  	As per claim 69, Slupik teaches the load control system of claim 67, Slupik further teaches wherein the lighting control device comprises the beacon transmitting device (see Fig. 2A the beacon device 203-I is connected/affixed to the load control device; also, see [0043] “the location-beacon device 203-i is physically affixed to the remote-controlled target. The location-beacon device 203-i is built into the remote-controlled target”).
	As per claim 70, Slupik teaches the load control system of claim 67, Slupik further teaches wherein the lighting control device comprises a wall-mounted dimmer switch (see Fig. 2A dimmer switch 132).
 	As per claim 71, Slupik teaches the load control system of claim 67, Slupik further teaches wherein the lighting load comprises the beacon transmitting device,  (see Fig. 2A the beacon device 203-I is connected/affixed to the load control device; also, see [0043] “the location-beacon device 203-i is physically affixed to the remote-controlled target. The location-beacon device 203-i is built into the remote-controlled target… In some embodiments, the location-beacon device 203-i is built into the remote-controlled target, T-i, such as, for example, being built into a lamp or light bulb, etc.”).
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 27, 29, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Slupik (US 20140235265) in view of Barker (US 20130085609).
 	As per claim 14, Slupik-Stern teaches the load control system of claim 1, further comprising: Slupik further teaches see [0124] “if the user is in a geographic area”; also, see [0127] “wherein the geographic area currently occupied by mobile station 201 is determined”; also, see [0083] “At operation 513, mobile station 201 estimates a location of mobile station 201 and transmits the location and other relevant information to a controller, illustratively to controller 250”); and 
 	wherein the load control device is configured to control the electrical load according to the occupant control parameters stored on the mobile device when the sensor detects the occupancy or vacancy condition in the space (see [0124] “if the user is in a geographic area”; also, see [0127] “wherein the geographic area currently occupied by mobile station 201 is determined”; see [0041] “the remote-control receiver of the target/load receives commands/control parameters from mobile station 201 and acts on the command by controlling an operation on the respective target such as dimming lights, powering on, powering off, activating a feature on the target, etc.; also, see Fig. 4B-C and see [0074] control parameter/commands stored in mobile device 201 are sent from the mobile device to the loads/targets as shown in the GUI of Figs. 4B-C; also, see [0085]).
	While Slupik teaches that the mobile device or the system controller detect the mobile device/person presence in an area, Slupik-Stern does not explicitly teach a sensor configured to detect an occupancy or vacancy condition and transmit a digital message based and control a light with a parameter stored in the mobile device when detecting occupancy or vacancy (in other words, Slupik does not teach a separate motion sensor detecting the presence or location).  
	However, Barker, in an analogous art of load controlling, teaches a system and method comprising a sensor configured to detect an occupancy or vacancy condition (see [0049] “For example, a motion sensor is provided.  As another example, infrared or optical camera is used to detect an occupant by image processing.  Such motion or optical detection may be used instead of tag-based detection”;  also, see Fig. 10 sensors 1002; also, see [0089]  “The real time locators 1002 are access points, beacons, or other sensors for detecting occupants”), the sensor configured to transmit a message in response to detecting the occupancy or vacancy condition in the space (see [0095] “The processor 1004 receives measurements from the real time locators 1002”, thus the sensor transmit digital messages stating that the user was detected”), wherein a load/lighting control device is configured to control an electrical/lighting load according to occupant control parameter stored on the mobile device when the sensor detects the occupancy or vacancy condition in the space (see [0093] “For example, the memory 1006 is a database relating tag identifiers with people, staff, patients, types of patients, or other recorded information.  The settings/control parameters for HVAC control associated with specific tags and/or identifiers are stored.  Alternatively, the processor 1004 determines the settings based on the identifier”; also, see [0098] and [0101]; also, see [0023] “this integrated solution provides a patient room environment (i.e., ventilation, temperature, lights, windows, and blinds) to be adjusted based on patient occupancy (e.g., real-time location of patient).). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik-Stern to include a sensor configured to detect an occupancy or vacancy condition, the sensor configured to transmit a digital message in response to detecting the occupancy or vacancy condition in the space, wherein the electrical/lighting control device is configure to control the electrical/lighting load according to the occupant control parameter stored on the mobile device when the sensor detects the occupancy or vacancy condition in the space as taught by Barker in order to control one or more lighting loads based on the occupancy detection (see Fig. 9 occupant is detected 904, and loads are controlled 910) and to provide patient comfort and cost reduction (see [0025] for patient comfort and cost reduction).  	
As per claim 27, Slupik teaches the load control system of claim 1, Slupik further teaches wherein the load control device comprises a (see Fig. 2A one of the loads is a window shade that is controlled automatically; also, shades are adjusted to allow an amount of daylight to enter in a room/building; also, see [0072] and Fig. 4C when the icon content window shade is actuated a command is sent to the target device window shade). While Slupik teaches window shades which are very well known as being motorized, Slupik does not explicitly teach a motorized window treatment/shade.
	However, Barker, in an analogous art of load controlling, teaches a load control device comprises a motorized window treatment (see [0108] “The window shade control system 112 may include a shade or a plurality of shades 120 coupled to a positioning motor 122.  The positioning motor 122 may be configured to raise or lower the shade or rotate the plurality of shades 120 to thereby adjust the ambient light allowed into the patient room 100 through the window 104”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s combination as taught above to include a motorized window treatment as taught by Barker in order to easily and automatically adjust an amount of daylight entering a space (see [0108] and [0155]) in response to a command (see [0155]) and to provide patient comfort and cost reduction (see [0025] for patient comfort and cost reduction).
 	As per claim 29, Slupik teaches the load control system of claim 1, further comprising: at least three control devices located at fixed locations around a building (see Fig. 2A control devices 111, 112, and 113), each of the control devices being configured to transmit and receive wireless signals (see Fig. 2A the control devices 111-113 transmit and receive signals; also, see [0053] “use other RFID technology for location-beacon device 203-i, such as Bluetooth”); 
	While Slupik teaches determining the location of the mobile device based on triangulation or trilateration using tree control/beacon devices (see [0126]), However, Slupik dos not explicitly teach wherein each of the control devices is configured to measure a signal strength of the wireless signals received from the mobile device and to transmit the measured signal strengths to the system controller, and wherein the system controller is configured to determine the location of the mobile device in response to the measured signal strengths received from the control devices (in other words, the system controller does not perform the triangulation.).
	However, Barker, teaches a system comprising at least three control devices located at fixed locations around a building (see Fig. 10 control devices 1002), each control device configured to transmit and receive wireless signals (see Fig. 10 and see [0050]), wherein each of the control devices is configured to measure a signal strength of the wireless signals received from the mobile device and to transmit the measured signal strengths to the system controller (see [0050] “Triangulation, determination of the closest access point (e.g., signal strength), or other location technique is used to determine where the tag is located when accessing the network. Through triangulation, signal strength, timing measurement, or determination of which beacon is communicating with the tag, the location of the tag is determined.  In another alternative, the tag periodically transmits a signal without query by the location system.  The beacon, access point or other sensor receives the transmission.  Through triangulation, signal strength, timing measurement, or determination of which device is receiving the transmission, the location of the tag is determined), and wherein the system controller is configured to determine the location of the mobile device in response to the measured signal strengths received from the control devices (see [0051] “A server or other computer of the real-time location system (e.g., computer connected with the beacons or access points) calculates the location. The measurements from the access points or beacons are provided to the server. The server determines the location from the measurements.”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s combination as taught above to include at least three control devices located at fixed locations around a building, each control device configured to transmit and receive wireless signals, wherein each of the control devices is configured to measure a signal strength of the wireless signals received from the mobile device and to transmit the measured signal strength to the system controller, and wherein the system controller is configured to determine the location of the mobile device in response to the measured signal strengths received from the control devices as taught by Barker in order to determine the location of the mobile device in a separate system controller and reduce the overhead burden on the mobile device processor.
 As to claim 72, this claim is the system claim corresponding to the system claim 14 and is rejected for the same reasons mutatis mutandis.

Claims 16-19, 73 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Slupik (US 20140235265) in view of Shoemaker et al (US 20130331087).
	As per claim 16, Slupik teaches the load control system of claim 1, Slupik teach further comprising: A see Fig. 2A mobile device 201 is a movable device that moves when a user carries it, see [0100] “As the user moves while carrying mobile station 201; also, see [0084]), each mobile device of the ([0085] “At operation 517, mobile station 201 remote-controls a remote-controlled target that is displayed on the user interface presented to the user on display 202; Thus, based on the tailored choices presented to the user of mobile station 201 in operation 511, the mobile user chooses a remote-controlled target and activates a remote-control command illustratively via mobile station 201; mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”); and
see [see Fig. 2A system controller 250 and see [0009] and [0048]; also, see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets/associated loads in the geographic area where mobile station 201 is estimated to be currently located”, thus, the system controllers determines the mobile location is near the loads; also, see [0047] the system detects that the mobile device is near some loads and presents location based content to control only the loads near the mobile device), the system controller configured to transmit a message to the load control device to control the electrical load according to the occupant control parameters stored on the mobile device(see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets/associated loads in the geographic area where mobile station 201 is estimated to be currently located”; also, see [0047-0048, and [0085]).
 	While Slupik teaches a plurality of mobile devices (see [0066] “to other mobile stations”), Slupik-Stern does not explicitly teach the system comprises a plurality of mobile devices to respective occupants, to determine a location of each of the multiple 
	However, Shoemaker, in an analogous art of load controlling, teaches a system and method comprising a plurality of mobile devices to respective occupants (see Fig. 1 mobile devices 122, 124, and 126), to determine a location of each of the multiple mobile devices to determine that the plurality of mobile devices are located in a single space (see [0020] ‘the system 100 can include a location-based automation system 102 that is configured to select and/or adjust automation modes based in part on the geographic locations of one or more mobile devices 122, 124, and 126), and to transmit a message to the load control device to control the electrical load according to the occupant control parameters stored on the mobile devices of the occupants (see Fig. 1 controller 102 transmit messages to the load control devices based on parameters of the mobile devices; also, see [0022] and see [0056] “In some implementations, automation modes of the one or more devices can be adjusted to accommodate automation settings configured by users of multiple paired mobile devices.  For example, in a case where multiple mobile devices are identified in proximity to a particular geographic location, automation settings for a selected automation made can be adjusted (e.g., averaged) to accommodate automation settings that were configured by users of the multiple mobile devices.  Thus, if a first user of a first mobile device has indicated a thermostat temperature preference of 65 degrees and a second user of a second mobile device has indicated a thermostat temperature preference of 70 degrees, then the thermostat temperature can be averaged between the indicated preferences to set a thermostat temperature of 67.5 degrees”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s invention to include a plurality of mobile devices to respective occupants, to determine a location of each of the plurality of mobile devices to determine that the multiple mobile devices are located in a single space, and to transmit a message to the load control device to control the electrical load according to the occupant control parameters stored on the mobile devices of the occupants as taught by Shoemaker in order to allow several users to control the load control devices according to the users preferences (see [0005] “A user profile can be associated with a mobile device, and can be used to personalize automation of one or more devices.  The user profile can be used to select a preferred automation mode and/or can personalize automation of individual devices based on preferences stored in the user profile”). 
	As per claim 17, Slupik-Shoemaker teaches the load control system of claim 16, Shoemaker further teaches wherein the system controller is configured to control the electrical load according to an occupant control parameter stored on one of the plurality mobile devices, wherein the one of the plurality mobile devices is either: the mobile device having a highest priority, the first mobile device to enter the space, or the mobile device closest to an established location within the space (see [0055] “process 300 can continue by adjusting automation modes of the one or more devices at the location (304).  In some implementations, automation of devices at a particular geographic location is permitted for mobile devices that are paired with the particular geographic location.  Thus, for example, lights and appliances at the particular geographic location can be automated when a paired mobile device is detected in proximity to the particular geographic location, but not when unpaired (e.g., unrecognized) mobile devices are detected”; also, see [0066] “As a result, the particular automation mode can be triggered when a particular mobile device is within the specified distance.  The distance can be specified relative to a particular geographic location, e.g., trigger an automation mode when a particular mobile device is less than or equal to a specified distance, or as a bounded distance, e.g., trigger an automation mode when a particular mobile device is between a first and second distance”. Thus, if only one mobile device is closest or in the area of the load-controlled device, then, only one mobile device parameters will be used to control the loads).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s invention as taught above to include to include control the electrical load according to the occupant control parameter of one of the plurality of mobile devices, wherein the one of the plurality mobile devices is either: the mobile device having a highest priority, the first mobile device to enter the space, or the mobile device closest to an established location within the space as taught by Shoemaker in see [0010], [0024], [0028] also, see Fig. 5).
 	As per claim 18 Slupik-Shoemaker teaches the load control system of claim 16, Shoemaker further teaches wherein the system controller is configured to control the electrical load according to an average of the occupant control parameters stored on the plurality of mobile devices (see [0056] “where multiple mobile devices are identified in proximity to a particular geographic location, automation settings for a selected automation made can be adjusted (e.g., averaged) to accommodate automation settings that were configured by users of the multiple mobile devices”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s combination as taught above to include is configured to control the electrical load according to an average of the occupant control parameters stored on the plurality of mobile devices as taught by Shoemaker in order avoid conflict between the users.
 	As per claim 19, Slupik-Shoemaker teaches the load control system of claim 16, Shoemaker further teaches wherein the system controller is configured to count the number of the mobile devices located in the single space and to store the number in memory (see [0057] “automation modes of the one or more devices can be adjusted based on the presence of multiple mobile devices at the geographic locations.  For example, if threshold number (e.g., 10) of mobile devices is detected at the particular geographic location, then automation settings of devices at the particular geographic location can be adjusted to accommodate the increased number of occupants”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s combination as taught above to include wherein the system controller is configured to count the number of mobile devices located in the single space and to store the number in memory as taught by Shoemaker in order to control the loads based on the number of mobile devices detected (see [0057]).
	 As to claim 73, this claim is the system claim corresponding to the system claim 16 and is rejected for the same reasons mutatis mutandis.
	 As to claim 80, this claim is the system claim corresponding to the system claim 17 and is rejected for the same reasons mutatis mutandis.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Slupik (US 20140235265) in view of Stern et al (US 20140066098).  
	As per claim 20, Slupik teaches the load control system of claim 1, but it does not explicitly teach wherein the system controller is configured to determine a predicted future location of an occupant and to control the electrical load according to the predicted future location of the occupant.
	However, Stern teaches a system and method comprising the system controller is configured to determine a predicted future location of an occupant to control the electrical load according to the predicted future location of the occupant (see 0061 “predict a pattern of movement within the user premises (which can be used to further predict where content should be moved in order to follow the user throughout the premises)”; also,  [0100] “The foregoing concept can be extended to enable the application to speculate on the user's next location as well.  For example, as discussed in greater detail below with respect to FIG. 6, one variant of the application includes a moving "learning mode", wherein the gateway or other designated entity takes frequent measurements of the radio frequency transmissions/environment or other parameters while the user moves from one room to the next (such as down a hallway of the premises), and saves these data as "maps" indicating the user's path of traversal… the gateway can then speculate that the user is going to either the kitchen or living room, and as more measurements are obtained during use, resolve the ambiguity and load the appropriate applications or execute other appropriate functions for that room”; also, [0115] “In yet another embodiment, the system is further configured to generate dynamic or moving profiles. …Using the dynamic or moving antenna profiles, a likely destination of the device within the premises can be derived or speculated, and further resolved as additional measurements are taken during use…”; also, also, see [0117] “It is further noted that the generated profiles may be correlated to a particular time of day and/or day of the week, or user context.  For instance it may be noted that between 6:00 PM and 8:00 PM on weekdays, the user is generally found in the family room.  Hence, the system can predicatively load applications and/or provide content (such as network 101 content, DVR content, etc.) designated or related to the predicted location”, thus, automated functions are provided based on the predicted location; also, see [0165] “Additionally, the location-based services may include providing a device profile based on location.  For example, the brightness or volume settings of a particular device may be adjusted to user pre-determined settings based on where the device is located. In other words, the user may establish settings that a device to have decreased volume and/or brightness when it is determined that the device is currently in a bedroom, and increased volume and/or brightness when it is determined that the device has left the user's premises (i.e., is outside of the home)”; also, see [0121]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s invention to include configuring the system controller to determine a predicted future location of an occupant and to control the electrical load according to the predicted future location of the occupant as taught by Stern in order to provide automatic adjustment of appliances based on the predicted location (see [0121] and [165] “For example, the brightness or volume settings of a particular device may be adjusted to user pre-determined settings based on where the device is located”). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117